
	
		I
		111th CONGRESS
		1st Session
		H. R. 4405
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Ms. Waters (for
			 herself, Mr. Frank of Massachusetts,
			 Mr. Bachus,
			 Mrs. Maloney,
			 Mrs. Biggert,
			 Mr. Gutierrez,
			 Mr. Payne,
			 Ms. Lee of California,
			 Mr. Cleaver, and
			 Mr. Walden) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To provide for greater responsibility in lending and
		  expanded cancellation of debts owed to the United States and the international
		  financial institutions by low-income countries, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jubilee Act for Responsible Lending
			 and Expanded Debt Cancellation of 2009.
		2.FindingsThe Congress finds the following:
			(1)Many low-income
			 countries have been struggling under the burden of international debts for many
			 years.
			(2)Since 1996, when
			 the Heavily Indebted Poor Countries Initiative (HIPC) was created, more than 30
			 nations have seen some form of debt relief totaling more than
			 $100,000,000,000.
			(3)Congress has
			 demonstrated its support for bilateral and multilateral debt relief through the
			 enactment of comprehensive debt relief initiatives for heavily indebted
			 low-income countries in—
				(A)title V of H.R.
			 3425 of the 106th Congress, as enacted into law by section 1000(a)(5) of the
			 Act entitled An Act making consolidated appropriations for the fiscal
			 year ending September 30, 2000, and for other purposes, approved
			 November 29, 1999 (Public Law 106–113; 113 Stat. 1501–311) and the amendments
			 made by such title;
				(B)title II of H.R.
			 5526 of the 106th Congress, as enacted into law by section 101(a) of the Act
			 entitled An Act making appropriations for foreign operations, export
			 financing, and related programs for the fiscal year ending September 30, 2001,
			 and for other purposes, approved November 6, 2000 (Public Law 106–429;
			 114 Stat. 1900A–5); and
				(C)title V of the
			 United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of
			 2003 (Public Law 108–25; 117 Stat. 747) and the amendment made by such
			 title.
				(4)In 2005, the
			 United States and other G–8 nations reached an agreement to provide
			 cancellation of 100 percent of the debts owed by eligible poor nations to Paris
			 Club members, the IMF, the World Bank, and the African Development Bank. The
			 Inter-American Development Bank reached an agreement in early 2007 to provide
			 similar treatment.
			(5)The 2005 agreement
			 led to the creation of the Multilateral Debt Relief Initiative (MDRI). As of
			 August 2009, 26 nations have seen the majority of their debts to the IMF, World
			 Bank, and African Development Bank cancelled under the terms of the MDRI. In
			 March 2007, the Inter-American Development Bank announced it would provide full
			 debt cancellation to 5 Latin American countries on MDRI terms.
			(6)Resources released
			 by debt relief efforts to date are reaching the poor. Cameroon used the
			 $29,800,000 of savings it gained from the MDRI in 2006 for national poverty
			 reduction priorities, including infrastructure, social sector and governance
			 reforms. Uganda used its $57,900,000 savings in 2006 on improving energy
			 infrastructure to try to ease acute electricity shortages, as well as primary
			 education, malaria control, healthcare and water infrastructure (specifically
			 targeting the poor and under-served villages). Zambia used its savings of
			 $23,800,000 under the MDRI in 2006 to increase spending on agricultural
			 projects, such as smallholder irrigation and livestock disease control, as well
			 as to eliminate fees for healthcare in rural areas.
			(7)While debt
			 cancellation has a record of success, there remains an unfinished agenda on
			 international debt. There are a number of challenges to both the effective
			 reduction of poverty and inequality and the achievement of broader debt
			 cancellation.
			(8)A
			 critical issue which needs to be addressed on debt is the way that
			 non-concessional lenders stand to gain financially from lending to poor
			 countries that have benefited from debt relief without having paid for past
			 debt relief or facing the prospect of paying for the future relief of
			 unsustainable and irresponsible new lending. In these cases, the gains of debt
			 relief for poor debtor countries are at risk of being eroded. This takes the
			 form of new lending to countries that have received debt cancellation from
			 countries including China.
			(9)It is also
			 essential that all lenders and borrowers accept co-responsibility and learn
			 from past mistakes—as evidenced by the debt crisis itself—by making more
			 productive investment choices and engaging in more responsible lending and
			 borrowing in the future. In October 2006, Norway became the first creditor to
			 accept co-responsibility for past lending mistakes and cancelled the debt of 5
			 nations on the grounds that the loans reflected poor development policy.
			(10)A growing number
			 of governments and intergovernmental bodies, including the United Kingdom, the
			 European Commission, and Norway, are raising concerns about the harmful impacts
			 of certain economic policy conditionalities. Many impoverished countries that
			 have received debt cancellation under the HIPC and MDRI initiatives have done
			 so at a high social cost, because they have had to implement certain economic
			 policy conditions, including the privatization of essential basic services such
			 as water, and comply with other harmful requirements. Some of these policies
			 have had the effect of limiting fiscal space for productive investment and
			 threatening growth and human development. Several countries currently eligible
			 for debt cancellation under the HIPC or MDRI programs are facing extended
			 delays in receiving cancellation because they are struggling to comply with
			 such requirements from the IMF and World Bank.
			(11)There is also an
			 urgent need to look beyond the constraints of current debt relief initiatives
			 to address the need for expanded debt cancellation. The current initiatives
			 allow countries to qualify for relief based on economic criteria rather than
			 human needs. A January 2007 report by the United Nations Human Rights Council
			 found that eligibility for debt cancellation should be expanded to cover all
			 low-income countries.
			(12)The Government of
			 the United Kingdom has proposed that qualification for the MDRI be extended to
			 the 67 nations which qualify for assistance exclusively from the International
			 Development Association. To be eligible for cancellation, countries must meet
			 economic criteria pertaining to public financial management, anti-corruption
			 measures, and budget transparency.
			(13)Since debt
			 cancellation is an essential component of the United States development
			 assistance strategy and the United States has been able to lead the debt
			 cancellation efforts of the international community by example, the United
			 States should continue to work to improve and expand initiatives in this
			 area.
			(14)The United States
			 has been a leader in supporting debt relief efforts to date and should continue
			 to work to improve and expand initiatives in this area.
			3.Cancellation of
			 debt owed by eligible low-income countriesTitle XVI of the International Financial
			 Institutions Act (22 U.S.C. 262p—262p–8) is amended by adding at the end the
			 following:
			
				1626.Cancellation
				of debt owed by eligible low-income countries
					(a)In
				generalThe Secretary of the Treasury shall commence immediate
				efforts, within the Paris Club of Official Creditors, the International
				Monetary Fund (IMF), the International Bank for Reconstruction and Development
				(World Bank), and the other international financial institutions (as defined in
				section 1701(c)(2)), to negotiate an agreement to accomplish the
				following:
						(1)Cancellation by
				each international financial institution of all debts owed to the institution
				by eligible low-income countries, and, to the extent possible, financing the
				debt cancellation from the ongoing operations, procedures, and accounts of the
				institution, without undermining the financial integrity of the
				institution.
						(2)Cancellation by
				the United States of all debts owed to it by eligible low-income
				countries.
						(3)Ensuring that any
				waiting period for the enhanced debt cancellation is not excessive.
						(4)Ensuring that the
				provision of debt cancellation to eligible low-income countries is not followed
				by a reduction in the provision of any other development assistance to the
				countries by international financial institutions and bilateral creditors, or
				to other countries eligible for assistance from the International Development
				Association.
						(5)Encouraging the
				government of each eligible low-income country to allocate at least 20 percent
				of its national budget towards poverty-alleviation programs such as the
				provision of basic health care services, education services, and clean water
				services to all individuals in the country.
						This
				subsection shall not be interpreted to authorize the Secretary of the Treasury
				to enter into an agreement to accomplish any of the foregoing without express
				congressional authorization to do so.(b)Establishment of
				framework for creditor transparencyThe Secretary of the Treasury
				shall commence immediate efforts, within the Paris Club of Official Creditors,
				the International Monetary Fund, the World Bank, and the other international
				financial institutions (as so defined), to ensure that each of the
				institutions—
						(1)continues to make
				efforts to promote greater transparency regarding the activities of the
				institution, including credit, grant, guarantee, and technical assistance
				operations, following a policy of maximum disclosure; and
						(2)supports continued
				efforts to allow informed participation and input by affected communities,
				including translation of information on proposed projects, provision of
				information (including draft documents) through information technology
				application, oral briefings, and outreach to and dialogue with community
				organizations and institutions in affected areas.
						(c)Establishment of
				a framework for responsible lendingThe Secretary of the Treasury shall
				commence immediate efforts to—
						(1)Support international efforts to address
				the continued challenges associated with lending and borrowing, and work to
				ensure debt sustainability in the future, including constructively engaging in
				ongoing initiatives such as efforts by the United Nations Conference on Trade
				and Development (UNCTAD) to develop a code of conduct for responsible lending
				and borrowing.
						(2)Work to ensure
				that the external financing needs of low-income countries are met primarily
				through grant financing rather than new lending.
						(3)Work within the IMF and World Bank to
				reform the Low Income Country Debt Sustainability Framework, including the
				establishment of independent entities, which should be comprised of
				representatives from individual countries, creditors, academic experts, civil
				society, and other experts, to provide oversight and input into country debt
				sustainability assessments.
						(d)GAO audit of
				debt portfolios of countries with questionable loans
						(1)In
				generalThe Comptroller General of the United States shall
				undertake an audit of the debt portfolios of previous governments in countries
				such as the Democratic Republic of Congo and South Africa, where there is
				significant evidence that odious, onerous, or illegal loans were made to the
				government. Each such audit shall—
							(A)consider debt owed
				to the World Bank, the IMF, and the other international financial institutions
				(as so defined), export credit debts owed to governments, and debts owed to
				commercial creditors, and assess whether or not past investments produced the
				intended results;
							(B)investigate the
				process by which the loans were contracted, how the funds were used, and
				determine whether United States or international laws were violated in the
				contraction of these loans, and whether any of the loans were odious or
				onerous; and
							(C)be planned and
				executed in a transparent and consultative manner, engaging congressional
				bodies and civil society groups in the countries.
							(2)ReportWithin
				2 years after the date of the enactment of this section, the Comptroller
				General of the United States shall prepare and submit to the Committee on
				Financial Services of the House of Representatives and the Committee on Foreign
				Relations of the Senate a report that contains the results of the audits
				undertaken under paragraph (1).
						(e)Report from the
				comptroller generalWithin 1 year after the date of the enactment
				of this section, the Comptroller General of the United States shall prepare and
				submit to the Committee on Financial Services of the House of Representatives
				and the Committee on Foreign Relations of the Senate a report on the
				availability of the ongoing operations, procedures, and accounts of the IMF,
				the World Bank, and the other international financial institutions (as so
				defined) for canceling the debt of eligible low-income countries.
					(f)Annual reports
				from the presidentNot later than December 31 of each year, the
				President shall submit to the Committee on Financial Services of the House of
				Representatives and the Committee on Foreign Relations of the Senate a report,
				which shall be made available to the public, on the activities undertaken under
				this section, and other progress made in accomplishing the purposes of this
				section, for the prior fiscal year. The report shall include a list of the
				countries that have received debt cancellation, a list of the countries whose
				request for debt cancellation has been denied and the reasons therefor, and a
				list of the countries whose requests for debt cancellation are under
				consideration.
					(g)Eligible
				low-Income country definedIn this section, the term
				eligible low-income country means a country—
						(1)that is eligible
				for financing from the International Development Association but not from the
				World Bank, and does not qualify for debt relief under the Enhanced HIPC
				Initiative (as defined in section 1625(e)(3)) and under the Multilateral Debt
				Relief Initiative;
						(2)that has
				transparent and effective budget execution and public financial management
				systems which ensure that the savings from debt relief are spent on reducing
				poverty;
						(3)the government of
				which does not have an excessive level of military expenditures;
						(4)the government of
				which has not provided support for acts of international terrorism, as
				determined by the Secretary of State under section 6(j)(1) of the Export
				Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)), or section 620A(a) of
				the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a));
						(5)the government of
				which is cooperating with the United States on international narcotics control
				matters;
						(6)the government of
				which (including its military or other security forces) does not engage in a
				pattern of gross violations of internationally recognized human rights (as
				defined in section 116 of the Foreign Assistance Act of 1961 (Public Law
				87–195));
						(7)the government of
				which has not been identified in the most recent Trafficking in Persons Report
				issued by the Department of State as not fully complying with minimum standards
				for eliminating human trafficking and not making significant efforts to do
				so;
						(8)the government of
				which has been determined by the President to be cooperating with United States
				efforts to stop illegal immigration to the United States;
						(9)the government of
				which has been determined by the President to be committed to free and fair
				elections; and
						(10)the government of
				which was chosen by and permits free and fair
				elections.
						.
		4.Limitation on
			 conditionality of debt relief for eligible low-income countriesTitle XVI of the International Financial
			 Institutions Act (22 U.S.C. 262p—262p–8) is further amended by adding at the
			 end the following:
			
				1627.Limitation on
				conditionality of debt relief for eligible low-income countries
					(a)In
				generalThe Secretary of the Treasury shall commence immediate
				efforts within the Paris Club of Official Creditors, the International Monetary
				Fund (IMF), the International Bank for Reconstruction and Development (World
				Bank), and the other international financial institutions (as defined in
				section 1701(c)(2)), to ensure that debt cancellation is provided to eligible
				low-income countries (as defined in section 1626(g)) subject to all and only
				the following conditions: That the government of such a country—
						(1)take steps so that
				the financial benefits of debt relief are applied to programs to combat poverty
				(in particular through concrete measures to improve economic infrastructure,
				basic services in education, nutrition, and health, particularly treatment and
				prevention of the leading causes of mortality) and to redress environmental
				degradation;
						(2)make policy
				decisions through transparent and participatory processes;
						(3)adopt an
				integrated development strategy to support poverty reduction through economic
				growth, that includes monitorable poverty reduction goals;
						(4)implement
				transparent policy making and budget procedures, good governance, and effective
				anticorruption measures;
						(5)broaden public
				participation and popular understanding of the principles and goals of poverty
				reduction, particularly through economic growth, and good governance;
						(6)promote the
				participation of citizens and nongovernmental organizations in the economic
				policy choices of the government; and
						(7)produce an annual
				report disclosing how the savings from debt cancellation were used, and make
				the report publicly available and easily accessible to all interested parties,
				including civil society groups and the media.
						(b)Annual reports
				to the congressNot later than December 31 of each year, the
				President shall submit to the Committee on Financial Services of the House of
				Representatives and the Committee on Foreign Relations of the Senate a report,
				which shall be made available to the public, on the activities undertaken under
				this section, and other progress made in accomplishing the purposes of this
				section, for the prior fiscal
				year.
					.
		5.Sense of the
			 congressIt is the sense of
			 the Congress that to further the goals of debt reduction for low-income
			 countries, in addition to the efforts described in this Act, the United States
			 should pay off outstanding arrearages to the International Development
			 Association and regional development banks, and become current on all debt
			 reduction efforts, including those carried out by the International Development
			 Association and under the Enhanced Heavily Indebted Poor Countries Initiative
			 and the Multilateral Debt Relief Initiative.
		6.Sense of the
			 Congress
			(a)FindingsA March 2009 IMF report on the impact of
			 the global financial crisis found that the crisis is expected to have a major
			 impact on low-income countries, especially in sub-Saharan Africa. The report
			 noted that over the past decade, debt relief initiatives have significantly
			 reduced the large external debts with which low income countries have often
			 struggled, and that a lower debt servicing burden has also freed greater
			 resources for development spending. The report also found that the global
			 financial crisis has led to lower levels of remittances, lower aid inflows and
			 reduced revenues from foreign direct investment, which has put pressure on low
			 income countries to undertake new borrowing. According to the report, 31 low
			 income countries are projected to be at high risk of debt distress in 2009.
			 Countries at risk of debt distress face an increased risk of defaulting on
			 their foreign debts, posing high risks for consumers and bondholders in the
			 United States and elsewhere.
			(b)Sense of the
			 congressIt is the sense of the Congress that—
				(1)in order to help
			 avoid a chaotic series of defaults, both creditors and debtors should have the
			 opportunity to turn to an international mechanism to seek orderly debt
			 work-outs; and
				(2)the Secretary of
			 the Treasury should support the establishment of such a mechanism for orderly,
			 quick, predictable, and equitable resolutions of sovereign debt disputes under
			 the form of ad hoc arbitration panels, a standing insolvency court under the
			 administration of a specialized United Nations body such as the Permanent Court
			 on Arbitration, or similar alternatives.
				
